UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6791



WILLIAM H. GLAZEBROOK,

                                             Plaintiff - Appellant,

          versus

MALCOLM A. BOOKER, JR.,

                                              Defendant - Appellee,

          and

RENO S. HARP; PAUL F. SHERIDAN; THEODORE J.
CRADDOCK; JUDGE FRED COMBS; PHYLLIS E.
GALLANTI; ROBERT J. GREY, JR.; JANES H.
FLIPPEN, JR.; JUDGE SNODDY; JUDGE SPAIN; JUDGE
BLANTON,

                                                         Defendants.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-95-711-R)


Submitted:   December 19, 1996            Decided:   January 9, 1997

Before ERVIN and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit
Judge.

Affirmed by unpublished per curiam opinion.
William H. Glazebrook, Appellant Pro Se. Robert James Perry, Jr.,
PERRY & WINDELS, Dillwyn, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's orders denying relief
on his 42 U.S.C. § 1983 (1994) complaint and denying his motion for

reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we af-

firm on the reasoning of the district court. Glazebrook v. Booker,

No. CA-95-711-R (W.D. Va. Apr. 17, 1996; Apr. 26, 1996). We deny

Appellant's motion for expedited treatment, motion for injunction,
motion for permission to add newly emerging evidence, and two mo-

tions for emergency relief. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2